Exhibit 10.1
 
First National Corporation
Executive Incentive Plan




ARTICLE I
OBJECTIVE OF THE PLAN


The purpose of this Executive Incentive Plan (hereafter, the "Plan") is to
reward key employees of First National Corporation (hereafter, the "Company")
for creating value for the Company by maximizing Company and Departmental
performance goals.


ARTICLE II
PLAN ADMINISTRATION


The Compensation Committee of the Board (hereafter, the “Committee”) shall
administer the Plan and have final authority on all matters and or disputes
pertaining to this Plan.


The Plan is a multiple-year Plan and is effective January 1, 2012 and shall
remain in effect until the Board deems otherwise.


ARTICLE III
PARTICIPANTS


Participation is limited to those employees selected by the Chief Executive
Officer and approved by the Committee each Plan year.


ARTICLE IV
PERFORMANCE OBJECTIVES


The Board shall approve:


(i) Plan performance objectives for the Company and each respective Individual /
Department, based upon such criteria as may be recommended by the Chief
Executive Officer, and


(ii) The award formula or matrix by which all incentive awards under this Plan
shall be calculated for Board review and approval.


The performance objectives will be established by the board annually and
included in an attached Schedule A.


ARTICLE V
AWARD CALCULATIONS


Each executive shall be assigned an incentive award target, calculated as a
percentage of current base salary, which shall be awarded if the Company
achieves the targeted performance goals.    These awards will be approved
annually by the Board of Directors.  Incentive award targets are outlined in
Schedule A.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
ADMINISTRATIVE MATTERS


The Board reserves the right to withhold or adjust individual awards for any
reason provided that the Committee notifies the employee, in writing, within a
reasonable period of time following their decision to withhold.


Awards shall be paid on or after January 1 of the year following the performance
period, and no later than March 15 of the year following the performance period.


In the event of a participant’s termination of employment for any reason,
including due to death, permanent disability or retirement, any unpaid awards
(including any earned but unpaid awards) shall be forfeited by such participant.


Plan participants may participate in other Company sponsored annual cash
incentive plans.


ARTICLE VII
NO ENTITLEMENT TO BONUS


Plan participants are entitled to a distribution under this Plan if, upon the
approval the Board, the Plan award is earned as a result of the attainment of
Plan performance objectives and the participant is employed on the payment date.


ARTICLE VIII
RECOVERY “CLAW BACK” POLICY


The Company has the right to recover compensation that the Company determines,
in its sole discretion, was unjustly paid to an employee under this plan.  This
recovery policy is intended to supplement, but not limit or constrain, any
statutory or regulatory right or obligation of the Company to recover
compensation from its employees (including, without limitation, the requirements
of the Sarbanes-Oxley act of 2002 and Section 16(b) of the Securities Exchange
Act of 1934).


All incentive compensation received by an employee under this plan is subject to
reduction, cancellation, forfeiture and recoupment.  Incentive compensation is
subject to recovery from an employee who, as a result of his or her misconduct,
received incentive compensation in excess of compensation that would have been
paid had such misconduct not occurred.  For purposes of this policy misconduct
shall mean gross negligence, willful misconduct, fraudulent or deceitful
activity on the part of the employee, as well as any failure to act – including,
without limitation, a failure to adequately supervise other employees – in
circumstances in which such employee knew, or reasonably should have known, that
action was required in order to avoid the payment of excess compensation.


Excess compensation will be subject to recovery by the Company if the misconduct
is identified or alleged within a period of three years from the later of:  1)
the date of receipt of the subject compensation, or 2) the most recent date of
misconduct.  In addition, incentive compensation will be subject to recovery if
the incentive payment was based on materially inaccurate financial statements.


The Board will make all determinations regarding the enforcement of this
Policy.  The Committee shall have full discretion to determine whether to seek
recovery of incentive compensation and the amount of such compensation that is
subject to recovery.  In making such determinations, the Board may take into
account any facts and circumstances that it deems appropriate, including the
severity of the misconduct, the cost and likely outcome of any potential
litigation in connection with the Company’s recovery attempts, and whether the
assertion of a claim may adversely impact the interests of the Company in any
related proceeding or investigation.

 
 

--------------------------------------------------------------------------------

 



This Policy shall in no way limit any other actions that may be taken by the
Company in response to the performance, actions or conduct of any of its
employees.


ARTICLE IX
COMPLIANCE WITH IRS CODE 409A


Payments under the Plan are intended to satisfy the “short-term deferral”
exception under Section 409A of the Code and, to the extent such exception is
not applicable, to comply with the provisions of Section 409A.  The Plan shall
be interpreted and administered accordingly.


All earned awards will be subject to applicable tax withholdings.  However, for
the avoidance of doubt, Participants will be solely responsible for any
applicable taxes (including income and excise taxes) and penalties, and any
interest that accrues thereon, that they incur in connection with the receipt of
any Award under the Plan.




ARTICLE X
TERMINATION OF PLAN


The Board reserves the right to amend or terminate the Plan at any time.


ARTICLE XI
PARTICIPANT'S RIGHT OF ASSIGNABILITY


Participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.


Nothing contained in this Plan shall confer upon employees any right to
continued employment, nor interfere with the right of the Company to terminate a
Plan participant’s employment from the Company.  Participation in the Plan does
not confer rights to participation in other Company programs, including annual
or long-term incentive plans, non-qualified retirement or deferred compensation
plans or other executive perquisite programs.


ARTICLE XII
GOVERNING LAW


The laws of the Commonwealth of Virginia shall govern the validity,
construction, performance and effect of the Plan.




IN WITNESS WHEREOF, the parties have executed this Plan on the date written
below.





             
Chairman of the Board
 
Date
                                         
President / CEO
 
Date
   




 
 

--------------------------------------------------------------------------------

 





Schedule A:                                  Award Percentages and Performance
Measure Weightings


Executive
Incentive Award
Target
 
Current Base Salary
Potential bonus
 
      %
 
$
$



Performance Objectives


These performance objectives must be met in 2012:


1.  
Four quarters of profit

2.  
Timely payment of preferred dividend each quarter

3.  
Non-performing assets less than        % of assets as of 12/31/2012



In addition, the following performance objectives must be met in 2015:


1.  
          % ROA

2.  
Common Stock Cash Dividend Paid



If the objectives for both 2012 and 2015 are achieved for their respective
periods, the incentive awards shall be paid out in March of 2016, using the
award calculations outlined above.  No incentives shall be paid until and unless
all of the stated objectives are accomplished in the defined multi-year term.
 
 
 
 
 

--------------------------------------------------------------------------------
